Citation Nr: 1116884	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an increased rating for service-connected eczema.

A Travel Board hearing was held in February 2011 with the Veteran in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of her claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Treatment Records

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Review of the record shows that the Veteran's VA treatment records dated through June 2009 have been associated with the claims file.  During her February 2011 hearing, the Veteran and her representative indicated that she had received additional VA treatment since that time and requested that those records be obtained.

On remand, the RO should obtain these VA treatment records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

VA Examination

The Veteran's most recent VA examination was in May 2008.  The Board notes that a new examination would be highly probative in assessing the current state of the Veteran's eczema.  Although the Veteran has not specifically requested another VA examination, given that the claim is being remanded, a new examination should be provided.

Extraschedular Consideration

The Board notes that the Veteran testified that she missed a significant amount of work due to her condition.  Treatment records associated with the claims file document a period of incapacitation from November 2008 through January 2009, with restricted duty thereafter.  The Veteran also submitted lay statements from co-workers which discuss the difficulties she experienced at work as a result of her disability.  The May 2008 QTC examination also noted the effects of the Veteran's condition on her occupational duties.  Therefore, a remand is also required to attempt to obtain and associate with the record copies of employment records which document this lost time from work due to service-connected eczema, as well as for the RO to consider whether the appeal should be referred to the Director of Compensation and Pension for extra-schedular consideration.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.321 (2008); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record copies of employment records which document her lost time from work due to her service-connected eczema.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file, and the claimant notified in writing.

2.  The AMC/RO should obtain the Veteran's VA treatment records dated from June 2009 through the present from the Hampton, Virginia VA Medical Center.

2.  After all outstanding VA treatment records have been associated with the claims file, the Veteran should be afforded a VA dermatology examination to assess the current severity of her service-connected skin disorder.  The claims folder should be made available to the examiner for review before the examination, and the examiner should review the claims folder prior to examination.  

a).  The VA examiner should identify all currently diagnosed skin disorders and should clearly indicate which diagnoses are as likely as not related to the Veteran's service-connected eczema.  

b).  Based on the available evidence, the VA examiner should clearly identify the percent of the body affected over the course of the appeals period, and should address all rating criteria applicable to scars (Diagnostic Codes 7801-7805), and dermatitis or eczema (Diagnostic Code 7806).

c).  The VA examiner should also address the effects of the Veteran's service-connected disability on her occupation and daily activities.

3.  Thereafter, the RO/AMC should readjudicate the claim.  The RO/AMC should also consider whether the appeal should be referred to the Director of Compensation and Pension for extra- schedular consideration.  See 38 C.F.R. § 3.321.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, any evidence not received, all applicable laws and regulations considered pertinent to the issue currently on appeal, and the reason why the claim was or was not referred to the Director of Compensation and Pension for extra-schedular consideration.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


